Citation Nr: 0008089	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-48 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to November 
1968 and from February 1969 to July 1986.  His DD214s and 
service personnel records reveal approximately four years of 
service in Vietnam between 1966 and 1974 with one military 
occupational specialty (MOS) involving crushing rocks and 
another MOS as a construction engineer.

The appeal arises from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, finding, in pertinent part, that 
new and material evidence had not been presented to reopen 
the claim for service connection for PTSD.  An additional 
issue of an increased rating for a right shoulder disorder 
was also therein considered and subsequently resolved, as was 
discussed by the Board in a March 1998 Remand.  In that 
Remand the Board requested certain development of the 
appealed claim for service connection for PTSD.  In the 
Introduction to that Remand, incorporated herein by 
reference, the Board noted that subsequent to a January 1995 
rating decision denying service connection for PTSD, 
additional evidence had been submitted which warranted 
reopening of the claim.  The claim of entitlement to service 
connection for PTSD has thus been reopened, and the Board 
herein undertakes de novo review of the claim.  


FINDINGS OF FACT

1.  It is reasonably possible that the veteran engaged in 
combat with the enemy in Vietnam.

2.  The veteran experienced inservice stressors including 
enemy sniper fire and shelling.  

3.  The veteran has been diagnosed with PTSD causally related 
to these inservice stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d), 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.   Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).

The United States Court of Veterans' Appeals (Court) has 
provided some guidance on § 3.304(f).  The Court has stated 
that, if the veteran engaged in combat and the claimed 
stressor is related to combat, no further development for 
evidence of a stressor is necessary.  Zarycki v. Brown, 6 
Vet.App. 91 (1993).  The Court also stated that it is the 
distressing event, rather than the mere presence in a "combat 
zone," which constitutes a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki, at 99.  Where the 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  West v. 
Brown, 7 Vet.App. 70 (1994).

The veteran has submitted numerous statements to the RO in 
which he had attempted to recount inservice stressors.  The 
veteran reported being attached to engineering companies 
during his service in Vietnam.  His reported stressors during 
his Vietnam service included being fired upon from the tree 
line during road construction projects, witnessing dead Army 
of the Republic of Vietnam (ARVN) soldiers who were laid out 
along the road in the mornings when he was working on a 
wooden bridge with the 864th Engineering Battalion, rescue of 
a wounded Vietcong woman under fire, and experiencing enemy 
shelling, including once during which a friend was killed 
while the veteran was attached to the 73rd Engineering 
Company.  He reported a history of abuse of drugs and alcohol 
in attempts to block out memories of Vietnam.  

Service medical records include clinical documentation of 
symptoms of neuroses.  In January 1974 the veteran was seen 
for complaints of shortness of breath and anxiety.  In July 
1983, upon follow-up for hypertensive cardiovascular disease, 
the veteran exhibited outward signs of depression.  The 
assessment then included situational depression, and the 
veteran was referred to the Division of Mental Hygiene.  
Complaints of depression were subsequently attributed to 
marital problems.  In June 1985 the veteran was seen for 
complaints of sleeping difficulties, and a situational, 
ongoing stress reaction was assessed.  Upon referral for a 
psychiatric interview, a history of alcohol abuse from the 
age of 13 was noted, as was an underlying angry/hostile 
personality.  

Post service medical records include records of VA and 
private treatment for PTSD and depression, as well as for 
substance abuse. 

At a hearing before the undersigned Board member in September 
1997, the veteran testified to combat-type experiences in 
Vietnam, including many occasions when his engineering unit 
was mortared while quarrying rock.  He testified to ongoing 
difficulties since service, including difficulties getting 
along with others in his personal and professional life, with 
an increasing tendency toward violence and decreasing social 
interactions.  He also testified to symptoms including 
impaired sleep with insomnia, nightmares, avoidance of 
crowds, checking of doors and windows to secure his house, 
and suicidal thoughts and actions.    

A November 1997 letter signed by L. B. Kelly, M.D., at the 
Shawnee Hills - Eagans Street Clinic, Charleston, West 
Virginia, informs that the veteran underwent a psychiatric 
evaluation at that facility in November 1997.  Multiple 
diagnoses assigned included major depressive disorder, 
chronic PTSD due to war experiences in Vietnam, alcohol 
dependence, and unspecified personality disorder.  

At a VA psychiatric examination in December 1997, the 
veteran's long history was noted including of PTSD, 
polysubstance abuse in partial remission, and alcohol abuse 
in partial remission.  The examiner assessed that the 
criteria were met for chronic PTSD, polysubstance abuse in 
partial remission, and alcohol abuse in partial remission. 

At a VA psychiatric examination in February 1999, the 
veteran's claims file was reviewed and his history was noted.  
A history of service in Vietnam from April 1967 to November 
1968, and from 1970 to 1971, was noted, with reported 
stressors during that time including witnessing dead 
Vietcong, being subjected to sniper fire during his regular 
duties in a construction unit, assisting in the rescue of a 
wounded North Vietnamese woman, and being subjected to mortar 
fire two to three times per week during his second tour of 
Vietnam.  The veteran complained of multiple symptoms during 
the examination, including combat-related nightmares, 
intrusive thoughts of Vietnam, avoidance of combat movies and 
other reminders of the military, social isolation, startle 
response, and flashbacks prompted by gunshots or other sudden 
noises.  The veteran also complained of chronic depression, 
anxiety, insomnia, and frequent irritability.  A history of 
suicidal behavior was noted.  The examiner concluded that the 
veteran's reported symptoms were consistent with a diagnosis 
of PTSD, according to DSM- IV.  The examiner diagnosed 
chronic PTSD; and polysubstance abuse, in full remission.  

There are thus clinical documentation of neurotic symptoms 
during and after service, and current diagnoses of major 
depression and PTSD, with diagnoses of PTSD based on reported 
stressors experienced in service.  

The veteran's service Forms DD-214 reflect that the veteran 
was awarded the Meritorious Unit Commendation and the Vietnam 
Cross of Gallantry.  They also reflect that the veteran also 
received the Republic of Vietnam Campaign Medal with 60 
Device, and the Vietnam Service Medal with seven Campaign 
Stars.  The Board in its March 1998 Remand requested that the 
bases for the Meritorious Unit Commendation and the Vietnam 
Cross of Gallantry be determined.  However, in response to an 
RO request, the National Personnel Records Center (NPRC) in 
June 1998 informed that the basis of receipt of those awards 
could not be ascertained.  In any event, both the Meritorious 
Unit Commendation and the Vietnam Cross of Gallantry may 
connote having engaged in combat with the enemy.  The 
veteran's receipt of the Republic of Vietnam Campaign Medal 
with 60 Device, and the Vietnam Service Medal with seven 
Campaign Stars indicate service in multiple campaigns in 
Vietnam. 

The claim was also remanded for confirmation of the veteran's 
reported stressors.  However, in response to an RO request 
for verification of the veteran's reported stressors, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided unit histories and lists of unit gains 
and losses that were not specifically responsive to the 
confirmations requested.  It was noted in the USASCRUR 
response that there were enemy attacks in the area of Nha 
Trang in June 1970.  

While the veteran has stated that his primary duties in 
service consisted of construction work, including quarrying 
rock and road and bridge construction,  the veteran has also 
reported that his units were involved in combat with the 
enemy.  The records reflects that the veteran was in service 
in Vietnam for multiple years, including stationing with a 
construction battalion in the vicinity of Nha Trang, in which 
it is known that considerable combat took place.  The Board 
concludes that it is reasonably possible that the veteran 
engaged in combat with the enemy and the veteran's listed 
stressors are considered credible.  38 U.S.C.A. § 5107(b).

The Board notes, parenthetically, that were this not the case 
the Board would nevertheless be inclined to grant service 
connection for a nervous condition other than PTSD, in light 
of the presence of neurotic symptoms dating from service and 
current diagnoses of neuroses, including major depression.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  

However, as the Board has found the veteran to have engaged 
in combat with the enemy, and finds that stressors reported 
by the veteran are credible and supportive of current 
diagnoses of PTSD, the Board can allow service connection for 
PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

